Exhibit 10.9
LIMITED LICENSE AGREEMENT
This Limited License Agreement (this “Agreement”), effective the 10th day of
June, 2009 (the “Effective Date”), is by and between Sorrento Therapeutics,
Inc., a California corporation (“STI”), having its principal place of business
at San Diego, California, U.S.A. and OPKO Health, Inc., a Delaware corporation
(“OPKO”), having its principal place of business at Miami, Florida, U.S.A. As
used herein, each of OPKO and STI are referred to individually as a “Party” and
collectively as the “Parties”.
Recitals
WHEREAS, OPKO is purchasing a certain number of shares of STI’s stock pursuant
to a stock purchase agreement entered into concurrently with this Agreement (the
“Stock Purchase Agreement”);
WHEREAS, STI owns certain patent rights relating to the manufacture of human
antibody libraries;
WHEREAS, OPKO is desirous of acquiring an exclusive license under such patent
rights for the development, manufacture, use, sale, offer for sale, import and
export of certain products within the OPKO Field (as defined below); and
WHEREAS, STI is willing to grant OPKO such an exclusive license in the OPKO
Field in accordance with the terms and conditions set forth in this Agreement;
NOW, THEREFORE, in consideration of mutual covenants and conditions set forth
herein and the Stock Purchase Agreement and other good and valuable
consideration the adequacy, sufficiency and receipt of which is hereby
acknowledged by the Parties, STI and OPKO hereby agree as follows:
Agreement
Article 1 - Definitions

1.1   Affiliate. The term “Affiliate” shall mean any corporation, company,
partnership, joint venture and/or firm which controls, is controlled by, or is
under common control with a Party. For purposes hereof, “control” shall mean
(a) in the case of corporate entities, direct or indirect ownership of at least
fifty percent (50%) of the stock or shares having the right to vote for the
election of directors, and (b) in the case of non-corporate entities, direct or
indirect ownership of at least fifty percent (50%) of the equity interest with
the power to direct the management and policies of such non-corporate entities.
  1.2   Licensed Library. The term “Licensed Library” shall mean any population
of distinct molecules, including but not limited to, peptides, polypeptides,
proteins or polynucleotides, the manufacture, use, sale, or importation of which
is covered by any claim of the STI Patents or which is derived by use of any
process or method covered by any claim of the STI Patents.   1.3   OPKO Field.
The term “OPKO Field” shall mean development, manufacture, marketing, and sale
of drugs for ophthalmological indications.

Page 1



--------------------------------------------------------------------------------



 



1.4   OPKO Patent. The term “OPKO Patent” shall mean any patent or patent
application (i) owned or controlled by OPKO or any of its Affiliates, including
any patent application filed by or on behalf of OPKO or any of its Affiliates,
and (ii) which has at least one claim that covers any use, manufacture, sale,
offer for sale, or importation of a Selected Product, such as any patent or
patent application directed to the composition of matter for a Selected Product.
  1.5   Selected Product. The term “Selected Product” shall mean any molecule,
including but not limited to any peptide, polypeptide, protein or
polynucleotide, which is identified and selected through the use of a Licensed
Library.   1.6   STI Field. The term “STI Field” shall mean any field of use,
other than the OPKO Field.   1.7   STI Patents. The term “STI Patents” shall
mean all United States and foreign patents and patent applications owned or
controlled by STI or its Affiliate at any time during the term of this
Agreement, which has at least one claim that covers (i) any use, manufacture,
sale, offer for sale, or importation of a Selected Product, such as any patent
or patent application directed to the composition of matter for a Selected
Product, or (ii) the manufacture or creation of the Licensed Library, including
but not limited to, a) U.S. Patent Number 7,405,062, entitled “Method for
cloning variable domain sequences of immunological gene repertoire”, all other
patents and patent applications listed in Exhibit A and all corresponding or
related inventor certificates, (b) any and all continuations,
continuations-in-part, continuing prosecution applications, and divisionals
based on any patent or patent application referenced herein, (c) any and all
patents issuing from any applications referenced herein, (d) any reissues,
renewals, reexaminations and extensions based on any patents referenced herein,
and (e) all corresponding foreign counterparts and foreign patent applications
and issued patents in any country throughout the world.   1.8   Territory. The
term “Territory” shall mean worldwide.

Article 2 - License Grant

2.1   Exclusive License for Selected Products. Subject to the terms and
conditions of this Agreement, STI hereby grants to OPKO an exclusive,
royalty-free, fully-paid, worldwide, non-transferable (except as permitted under
Section 9.1) right and license, under the STI Patents: (i) to develop, use, make
and have made Selected Products within the OPKO Field and in the Territory; and
(ii) to market, promote, sell, offer to sell, transfer, distribute, import and
export Selected Products within the OPKO Field and in the Territory.   2.2  
Exclusive License for Licensed Library. To the extent STI provides to OPKO the
Licensed Library pursuant to Section 3.1, subject to the terms and conditions of
this Agreement, STI hereby grants to OPKO an exclusive, royalty-free,
fully-paid, worldwide, non-transferable (except as permitted under Section 9.1)
right and license, under the STI Patents, to use and screen the Licensed Library
to identify, select and commercialize one or more Selected Products within the
OPKO Field and in the Territory.

Page 2



--------------------------------------------------------------------------------



 



2.3   Sublicensing Right. OPKO will have the right to sublicense any of the
rights granted under Sections 2.1 and 2.2, provided that OPKO enters into a
sublicense agreement with the sublicensee in writing and the sublicense
agreement (i) conforms in all respects to the applicable terms and conditions of
this Agreement, including all restrictions and limitations provided herein,
(ii) specifies that such sublicense does not include any rights outside the OPKO
Field, and (iii) includes a covenant by the sublicensee not to practice the STI
Patents outside the OPKO Field.   2.4   Reservation of Rights. STI reserves all
rights in the STI Patents outside the OPKO Field and not expressly granted under
Sections 2.1 and 2.2, provided that in any license, transfer or other assignment
of rights under the STI Patents to a third party, STI shall specify that such
license, transfer or assignment of rights under the STI Patents does not include
any rights to a Selected Product in the OPKO Field. STI shall also use
commercially reasonable efforts to negotiate a covenant from such third party
that such third party will not enforce any patent claim that is directed to a
composition of matter against OPKO within the OPKO Field (“Covenant Not to
Sue”), provided that a failure by STI to obtain such Covenant Not to Sue despite
using its commercially reasonable efforts shall not be considered a breach of
this Agreement by STI. OPKO will not practice the STI Patents outside the scope
of the licenses granted in Sections 2.1 and 2.2. Specifically, the licenses
granted under Sections 2.1 and 2.2 do not include the right to manufacture or
have manufactured the Licensed Library under the STI Patents.

Article 3 - Access to Licensed Library

3.1   Licensed Library. Upon reasonable request of OPKO, STI will provide OPKO
with access to the Licensed Library. After OPKO has identified a target, STI
will either (i) provide an aliquot of the Licensed Library based on the
identified target, or (ii) screen the Licensed Library based on the identified
target on behalf of the OPKO. In consideration for performing these services,
OPKO will pay STI reasonable, industry standard fees, to be mutually agreed to
by the Parties. STI may utilize a third party contractor reasonably acceptable
to OPKO to perform its obligations under this Section 3.1.   3.2   Material
Transfer Agreement. To the extent STI elects to provide an aliquot of the
Licensed Library as describe in Section 3.1, the Parties will enter into an
industry standard material transfer agreement for the transfer of Licensed
Library from STI to OPKO, and OPKO may use the transferred Licensed Library
solely as provided in Section 2.2. In addition, OPKO will promptly notify STI in
writing, (i) which targets were screened using the Licensed Library, and
(ii) the identity of the Selected Products identified and selected based on such
screening.

Article 4 - Grant Back of OPKO Patents and Prosecution.

4.1   Grant Back to STI. OPKO hereby grants to STI an exclusive, royalty-free,
fully-paid, worldwide, non-transferable (except as permitted under Section 9.1)
right and license, under the OPKO Patents: (i) to develop, use, make and have
made Selected Products in the STI Field and in the Territory; and (ii) to
market, promote, sell, offer to sell, transfer, distribute, import and export
Selected Products in STI Field and in the Territory. OPKO

Page 3



--------------------------------------------------------------------------------



 



    specifically reserves all rights in the OPKO Patents and STI Patents in the
OPKO Field, and STI will not practice the OPKO Patents or STI Patents outside
the STI Field.

4.2   STI will have the right to sublicense any of the rights granted under this
Section, provided that STI enters into a sublicense agreement with the
sublicensee in writing and the sublicense agreement (i) conforms in all respects
to the applicable terms and conditions of this Agreement, including all
restrictions and limitations provided herein, (ii) specifies that such
sublicense does not include any rights outside the STI Field, and (iii) includes
a covenant by the sublicensee not to practice the STI Patents outside the STI
Field.   4.3   Notice of OPKO Patent. Prior to filing any OPKO Patent or
promptly after acquiring ownership or exclusive license rights in any OPKO
Patent, OPKO will notify STI in writing and provide a copy of the applicable
draft application, pending application, or issued patent.   4.4   Notice of STI
Patent. Prior to filing any STI Patent or promptly after acquiring ownership or
exclusive license rights in any STI Patent, STI will notify OPKO in writing and
provide a copy of the applicable draft application, pending application, or
issued patent.   4.5   Prosecution of STI Patent. As between the Parties, STI
will be responsible for and will control the filing, prosecution and maintenance
of the STI Patents, including all fees and costs relating thereto. STI will
notify OPKO periodically of the status of any pending cases included in the STI
Patents, and will provide OPKO with copies of any office actions, notices of
allowance, and other material documents filed with or received from any patent
office concerning the STI Patents. OPKO will have the opportunity to comment on
any response to office actions for STI Patents or amendments to claims in STI
Patents related to the OPKO Field prior to their filing and STI will consider
and accommodate all comments from OPKO in good faith, including filing any
divisional, continuation, or continuation-in-part application to include claims
that are directed to OPKO Field, provided that OPKO shall be solely responsible
for any patent expenses or costs related to the OPKO Field. Any differences
between the Parties with respect to any STI Patent prosecution matters will be
discussed and the Parties will use good faith efforts to resolve such
differences to their mutual satisfaction. If STI decides not to continue the
prosecution of any pending case or not to maintain any issued patent included in
the STI Patents, STI will promptly notify OPKO in writing at least thirty
(30) days before the pending case is abandoned or the issued patent is lapsed.
If OPKO desires to take over the prosecution of the pending case or the
maintenance of the issued patent, OPKO will notify STI of such desire and will
have the right to prosecute such pending case or to maintenance such issued
patent in the name of and on behalf of OPKO.   4.6   Prosecution of OPKO Patent.
As between the Parties, OPKO will be responsible for and will control the
filing, prosecution, and maintenance of the OPKO Patents, including all fees and
costs relating thereto. OPKO will notify STI periodically of the status of any
pending cases included in the OPKO Patents, and will provide STI with copies of
any

Page 4



--------------------------------------------------------------------------------



 



office actions, notices of allowance, and other material documents filed with or
received from any patent office concerning the OPKO Patents. STI will have the
opportunity to comment on any response to office actions for OPKO Patents or
amendments to claims in OPKO Patents relating to the STI Field prior to their
filing and OPKO will consider and accommodate all comments from STI in good
faith, including filing any divisional, continuation, or continuation-in-part
application to include claims that are directed to STI Field, provided that STI
shall be solely responsible for any patent expenses or costs related to the STI
Field. Any differences between the Parties with respect to any OPKO Patent
prosecution matters will be discussed and the Parties will use good faith
efforts to resolve such differences to their mutual satisfaction. If OPKO
decides not to continue the prosecution of any pending case or not to maintain
any issued patent included in the OPKO Patents, OPKO will promptly notify STI in
writing at least thirty (30) days before the pending case is abandoned or the
issued patent is lapsed. If STI desires to take over the prosecution of the
pending case or the maintenance of the issued patent, STI will notify OPKO of
such desire and will have the right to prosecute such pending case or to
maintenance such issued patent in the name of and on behalf of STI.
Article 5 - Representations and Warranties

5.1   Warranty of Ownership.

5.1.1 STI hereby represents and warrants to OPKO, that:
(a) STI is the sole and exclusive owner of all right, title and interest in and
to the patents licensed by STI hereunder which are free and clear of any liens,
pledges, claim, security interests, rights of first refusal, community property
interest or other restriction or limitation, and any other encumbrances
(collectively, “Encumbrances”);
(b) STI has the full right and power to grant the limited exclusive licenses set
forth in this Agreement and there are no outstanding agreements, assignments or
Encumbrances which would prevent STI from granting the licenses granted to OPKO
in this Agreement or from performing STI’s obligations under this Agreement; and
(c) STI is not a party to any agreement or contract that is inconsistent with
the exclusive licenses granted under this Agreement.

5.2   Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 5.1, THE PATENTS
LICENSED HEREUNDER ARE PROVIDED “AS IS” AND NEITHER PARTY MAKES ANY
REPRESENTATIONS OR EXTENDS ANY WARRANTIES OR CONDITIONS OF ANY KIND, EITHER
EXPRESS OR IMPLIED, WITH RESPECT TO THE PATENTS LICENSED HEREUNDER, INCLUDING,
BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, VALIDITY OR ENFORCEABILITY OF THE PATENTS LICENSED HEREUNDER, OR
NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

Page 5



--------------------------------------------------------------------------------



 



Article 6 - Extension and Enforcement of Patent Rights

6.1   Notice of Patent Infringement by Third Parties. In the event that either
Party becomes aware of any infringement of any patent included in the STI
Patents or OPKO Patents by a third party, such Party shall notify the other
Party thereof in writing and shall provide the other Party with all evidence of
such infringement and the basis of such Party’s belief that such infringement is
and/or might have occurred or is occurring.   6.2   OPKO’s Right to Suit. OPKO
shall have the sole right, but not the obligation, to commence in OPKO’s name
suits, actions, and proceedings for patent infringement of the STI Patents or
the OPKO Patents by any third party, if the infringement occurs during the term
of this Agreement and within the OPKO Field. Such right shall include without
limitation the right to control the initiation and filing of such actions, suits
and proceedings, the preparation of all papers to be filed in connection
therewith and conducting the actions, suits and proceeding against such third
parties. All recoveries, damages, settlement amounts and awards in such suit,
action or proceeding shall be awarded to OPKO. OPKO shall bear all costs
associated with any such suits, actions and proceedings. Upon OPKO’s reasonable
request, STI agrees to assist and cooperate with OPKO in all such actions, suits
and proceedings instituted hereunder, including without limitation being named
or joined as a party thereto if STI is a necessary and indispensable party. OPKO
shall pay for all expenses that STI reasonably incurs in association with such
cooperation and assistance. Except as expressly provided in this Section 6.2,
STI reserves all rights to enforce the patents licensed to OPKO.   6.3   STI’s
Right to Suit. STI shall have the sole right, but not the obligation, to
commence in STI’s name suits, actions, and proceedings for patent infringement
of the OPKO Patents or the STI Patents by any third party, if the infringement
occurs during the term of this Agreement and within the STI Field. Such right
shall include without limitation the right to control the initiation and filing
of such actions, suits and proceedings, the preparation of all papers to be
filed in connection therewith and conducting the actions, suits and proceeding
against such third parties. All recoveries, damages, settlement amounts and
awards in such suit, action or proceeding shall be awarded to STI. STI shall
bear all costs associated with any such suits, actions and proceedings. Upon
STI’s reasonable request, OPKO agrees to assist and cooperate with STI in all
such actions, suits and proceedings instituted hereunder, including without
limitation being named or joined as a party thereto if OPKO is a necessary and
indispensable party. STI shall pay for all expenses that OPKO reasonably incurs
in association with such cooperation and assistance. Except as expressly
provided in this Section 6.3, OPKO reserves all rights to enforce the patents
licensed to STI.   6.4   Patent Marking. OPKO will mark all Selected Products
within the OPKO Field that are manufactured or sold under this Agreement with
the patent number of each issued patent of the STI Patents that covers the
Selected Products or any process from which the Selected Products are derived.
STI will mark all Selected Products within the STI Field that are manufactured
or sold under this Agreement with the patent number of each issued patent of the
OPKO Patents that covers the Selected Products.

Page 6



--------------------------------------------------------------------------------



 



Article 7 - Term and Termination

7.1   Term. Unless terminated earlier in accordance with this Agreement, the
term of this Agreement and the term of the licenses granted hereunder shall
begin on the effective date of this Agreement and continue until the expiration
of the last-to-expire patent within the STI Patents and the OPKO Patents on a
country-by-country basis.   7.2   Termination Upon Default. STI shall have the
right to terminate the license granted under this Agreement to OPKO for cause
upon written notice to OPKO if OPKO materially breaches any provision of this
Agreement, and does not cure such breach within thirty (30) days following
written notice thereof from STI. OPKO shall have the right to terminate the
license granted under this Agreement to STI for cause upon written notice to STI
if STI materially breaches any provision of this Agreement, and does not cure
such breach within thirty (30) days following written notice thereof from OPKO.
  7.3   Effect Upon Termination. On the effective date of termination of the
license provided to OPKO, OPKO will cease all further use, manufacture, sale, or
importation of the Selected Products within the OPKO Field and all use of the
Licensed Library, except as provided in this Section. OPKO may complete and sell
any inventory of the Selected Products within the OPKO Field that exist as of
the termination date for a period of six (6) months after the termination date.
On the effective date of termination of the license provided to STI, STI will
cease all further use, manufacture, sale, or importation of the Selected
Products covered by the OPKO Patents within the STI Field, except as provided in
this Section. STI may complete and sell any inventory of such Selected Products
within the STI Field that exist as of the termination date for a period of six
(6) months after the termination date   7.4   Survival. Articles 5, 6, 7, 8, 9,
10, and 11 will survive any termination or expiration of this Agreement. Upon
termination of any license granted to either Party, the license granted by such
Party to the other Party will survive pursuant to the terms of this Agreement.

Article 8 - Indemnification

8.1   Indemnification by OPKO. OPKO will defend, indemnify and hold STI, STI’s
Affiliates, and their directors, officers, employees, and agents harmless from
and against any and all claims, losses, liabilities, damages, costs, and
expenses (including reasonable attorneys’ fees, expert witness fees, and court
costs) directly or indirectly arising from or relating to any activities of OPKO
or its sublicensee pursuant to the rights granted hereunder, including the
manufacture, use, marketing, or sale of any Selected Product within the OPKO
Field.   8.2   Indemnification by STI. STI will defend, indemnify and hold OPKO,
OPKO’s Affiliates, and their directors, officers, employees, and agents harmless
from and against any and all claims, losses, liabilities, damages, costs, and
expenses (including reasonable attorneys’ fees, expert witness fees, and court
costs) directly or indirectly arising from or relating to

Page 7



--------------------------------------------------------------------------------



 



any activities of STI or its sublicensee pursuant to the rights granted
hereunder, including the manufacture, use, marketing, or sale of any Selected
Product within the STI Field.
Article 9 - Assignment; Successors

9.1   Assignment. Neither Party may assign or transfer any rights under this
Agreement or delegate any of its obligations or duties under this Agreement
(except as provided in Section 3.1) without the other Party’s prior written
consent. Notwithstanding the foregoing, this Agreement may be assigned by either
Party to an Affiliate or to a third party in connection with the transfer of
all, or substantially all, of such Party’s business to which this Agreement
relates, including without limitation by way of merger, asset sale or a change
in control. Any attempted assignment or transfer of this Agreement or in
violation of the foregoing will be null and void.   9.2   Binding Upon
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of successors in interest and permitted assigns of STI and OPKO.

Article 10 - Confidentiality

10.1   Confidential Information. As used herein, “Confidential Information”
means any confidential or proprietary information disclosed by either Party
(“Disclosing Party”) to the other Party (“Receiving Party”) pursuant to this
Agreement, regardless whether such information is marked “Confidential”.
Confidential Information will include, but not be limited to, trade secrets,
know-how, inventions, unpublished patent applications, techniques, processes,
product plans, composition of matter, and financial information.   10.2  
Confidentiality. The Receiving Party shall keep in confidence and trust all of
the Disclosing Party’s Confidential Information received by the Receiving Party.
The Receiving Party shall not use the Confidential Information of the Disclosing
Party other than as expressly permitted under the terms of this Agreement or by
a separate written agreement. The Receiving Party shall take all reasonable
steps to prevent unauthorized disclosure or use of the Disclosing Party’s
Confidential Information and to prevent it from falling into the public domain
or into the possession of unauthorized persons. The Receiving Party shall not
disclose Confidential Information of the Disclosing Party to any person or
entity other than its officers, employees, consultants and advisors who need
access to such Confidential Information in order to effect the intent of this
Agreement and who have entered into written confidentiality agreements with the
Receiving Party which protects the Confidential Information of the Disclosing
Party. The Receiving Party shall immediately give notice to the Disclosing Party
of any unauthorized use or disclosure of Disclosing Party’s Confidential
Information. The Receiving Party agrees to assist the Disclosing Party to remedy
such unauthorized use or disclosure of its Confidential Information.   10.3  
Exclusions. Notwithstanding anything to the contrary herein, the restrictions
set forth in this Section shall not apply to information that the Receiving
Party can document: (i) was independently developed by the Receiving Party
without any use of or reference to the Disclosing Party’s Confidential
Information; (ii) becomes known to the Receiving Party,

Page 8



--------------------------------------------------------------------------------



 



without restriction, from a third party who had a right to disclose it without
confidentiality obligations; (iii) was in the public domain at the time it was
disclosed or becomes in the public domain without breach by the Receiving Party
of this Section; or (iv) was rightfully known to the Receiving Party, without
restriction, at the time of disclosure. A disclosure of the other Party’s
Confidential Information that is required in response to the valid and binding
order of a court or other governmental body shall not be deemed a breach of this
Section; provided that the Receiving Party shall (x) immediately notify the
Disclosing Party in writing in order that the Disclosing Party may obtain a
protective order requiring the Disclosing Party’s Confidential Information be
used only for which the order was issued; and (y) use reasonable efforts to have
such information be treated as confidential and under seal, unless such
disclosure is necessary to establish the rights or enforce obligations under
this Agreement.

10.4   Return of Confidential Information. The Confidential Information of each
Party will remain the sole property of that Party. The disclosure of any
Confidential Information by a Party will not constitute a grant of any right or
license in or to such Confidential Information or obligate the Disclosing Party
to grant any such rights or licenses to the Receiving Party. Except as provided
in this Agreement, all documents or materials that contain or reflect
Confidential Information will be returned to the Disclosing Party upon request
or termination of this Agreement; provided, however, that one (1) archival copy
of such documents or materials may be retained by the Receiving Party solely to
determine its obligations under this Agreement.   10.5   Terms of this
Agreement. Neither Party will disclose any terms of this Agreement to any third
party without the prior written consent of the other Party, except (i) as
required by law; (ii) to its attorneys, accountants, and other professional
advisors under a duty of confidentiality; (iii) to a third party under a duty of
confidentiality in connection with any proposed financing or a proposed merger
or a proposed sale of all or part of such Party’s business relating to this
Agreement.

Article 11 - General Provisions

11.1   Independent Contractors. STI and OPKO shall have no other relationship
other than as independent contracting parties. Neither Party shall have any
power to bind or obligate the other Party in any manner.   11.2   Entire
Agreement. This Agreement sets forth the entire agreement and understanding
between the Parties as to the subject matter hereof and supersedes all prior
discussions, agreements, representations related to such subject matter. There
shall be no amendments or modifications to this Agreement, except by a written
document which is signed by both Parties.   11.3   California Law. This
Agreement shall be construed and enforced in accordance with the laws of the
State of California, U.S.A., without giving effect to its principles of
conflicts of law.

Page 9



--------------------------------------------------------------------------------



 



11.4   Captions. The headings for each article and section in this Agreement are
for convenience and reference only and are not intended to limit or expand the
meaning of the language contained in the particular article or section.   11.5  
Severability. If any provision of this Agreement is ultimately held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.  
11.6   Notices. Any notices in writing shall be deemed duly given and made if
sent by courier or by certified or registered mail, postage prepaid, to the
addressees below or by facsimile to the facsimile number set forth below. Either
Party may change its address or its designated management representative by
written notice to the other Party. The date of giving such notices and payments
shall be the date of mailing.

  To STI:
Sorrento Therapeutics, Inc.
10054 Mesa Ridge Court, Suite 122
San Diego, CA 92121
Attn: Chief Executive Officer
Fax No.: 858-481-6414
  To OPKO:
OPKO Health, Inc.
4400 Biscayne Blvd.
Miami, FL 33137
Attn: Deputy General Counsel
Fax No: 305-575-4140

11.7   Remedies. If any legal action is brought to enforce this Agreement, the
prevailing Party will be entitled to receive its attorneys’ fees, court costs,
and other collection expenses, in addition to any other relief it may receive.
OPKO acknowledges and agrees that any actual or threatened breach of the license
grant by OPKO will constitute immediate and irreparable harm to STI for which
monetary damages would be an inadequate remedy and that injunctive relief is an
appropriate remedy for such breach. STI acknowledges and agrees that any actual
or threatened breach of the license grant by STI will constitute immediate and
irreparable harm to OPKO for which monetary damages would be an inadequate
remedy and that injunctive relief is an appropriate remedy for such breach.  
11.8   Counterparts and Facsimile. This Agreement may be executed in
counterparts and when each party has signed and delivered one such counterpart,
each counterpart shall be deemed an original and, when taken together with other
signed counterparts, shall constitute one integrated contract, which shall be
binding upon and effective as to all parties. Facsimile signatures and PDF
copies of the parties shall have the same effect as original signatures.

[The Remainder of the Page is Left Purposely Blank]

Page 10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives as of the date first above
written.

              SORRENTO THERAPEUTICS, INC.   OPKO HEALTH, INC.
(LICENSOR)                                                 
(LICENSEE)                                                                     
     
By:
  /s/ Antonius Schuh   By:   /s/ Steven Rubin
 
           
 
  Antonius Schuh        
 
           
Date:
  6/10/09   Date:    
 
           

[Signature Page to Limited License Agreement]

Page 11



--------------------------------------------------------------------------------



 



Exhibit A

List of STI Patents

          Patent/Application No.   Title   Filing Date
United States Patent No.
7,405,062
  Novel Method For Cloning Variable
Domain Sequences Of
Immunological Gene Repertoire   November 13, 2003
 
       
United States Patent Application No. 12/124,048
  Novel Method For Cloning Variable
Domain Sequences Of
Immunological Gene Repertoire   May 20, 2008
 
       
PCT Application No. PCT/US02/15125
  Novel Method For Cloning Variable
Domain Sequences Of
Immunological Gene Repertoire   May 14, 2002
 
       
United States Provisional
Application No: 60/290,907
  Novel Method For Cloning Variable
Domain Sequences Of
Immunological Gene Repertoire   May 14, 2001
 
       
European Patent Application No. 02736798.6
  Novel Method For Cloning Variable
Domain Sequences Of
Immunological Gene Repertoire   December 12, 2003
 
       
Canadian Patent Application No. 2450217
  Novel Method For Cloning Variable
Domain Sequences Of
Immunological Gene Repertoire   December 12, 2003
 
       
Australian Patent Application No. 2002309777
  Novel Method For Cloning Variable
Domain Sequences Of
Immunological Gene Repertoire   December 12, 2003

Page 1